Metcalf, J.
The defendant’s objection is sufficiently answered by two clauses of the statute on which the indictment is founded. “ Three several sales of spirituous or intoxicating liquors, either to different persons or to the same person, shall be sufficient evidence of a violation of this section; but this shall not prevent proof of the same by other evidence.” “ Two or more acts of violation of the provisions of this section may be alleged in the same complaint or indictment, and be tried at the same time ; and every person convicted on any such indictment shall be subject to the same punishments as if he had been successively convicted on as many indictments as there are counts on which he has been convicted: provided that the whole aggregate term of imprisonment to which any person may be sentenced under any one indictment, or at any one term of the court, for violations of this section, shall never exceed one year.” St. 1855 c. 215, § 17. Exceptions overruled.